           Case 1:19-cv-08133-VSB Document 16 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 HIMELDA MENDEZ,                                           :                          9/30/2020
                                                           :
                                         Plaintiff,        :
                                                           :
                            -against-                      :         19-CV-8133 (VSB)
                                                           :
 BITFORMS, INC.,                                           :              ORDER
                                                           :
                                          Defendant. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        Plaintiff commenced this action by filing a Complaint on August 30, 2019. (Doc. 1.)

Plaintiff filed a certificate of service of the Complaint on October 7, 2019. (Doc. 5.) On October

30, 2019, I directed Plaintiff to move for default judgment, or risk having the Complaint

dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). On November 25, 2019, a

Clerk’s Certificate of Default was entered against Defendant, and Plaintiff filed a proposed Order

to Show Cause for a default judgment against Defendant. (Docs. 9, 10, 11, 12). On January 20,

2020, I issued an Order to Show Cause and a set a hearing for February 20, 2020. (Doc. 13.)

Plaintiff filed an affidavit of service of the Order to Show Cause upon Defendant on February

20, 2020. (Doc. 15.) Defendant did not appear at the conference, and Plaintiff requested that I

give her three months to assess whether she can secure a settlement with Defendant before

referring the case to the Magistrate Judge for an inquest on damages. I directed Plaintiff to file a

letter updating me as to whether the case had settled on or before May 20, 2020, otherwise I

would enter default against Defendant and send the matter to the assigned Magistrate Judge for

an inquest on damages. Plaintiff never filed a letter nor indicated whether she was successful in

contacting Defendant and settling the case. Accordingly, it is hereby:
          Case 1:19-cv-08133-VSB Document 16 Filed 09/30/20 Page 2 of 2




       ORDERED that Plaintiff shall file a letter on or before October 16, 2020, indicating

whether the parties have settled, and whether Plaintiff intends to further pursue this action or risk

having the case dismissed for failure to prosecute in accordance with Federal Rule of Civil

Procedure 41(b).

SO ORDERED.

 Dated:    September 30, 2020
           New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  2
